Weiss, J.
Appeal from an order of the Supreme Court (Doran, J.), entered February 15, 1990 in Schenectady County, which denied plaintiff’s motion for reconsideration.
The underlying facts on this appeal are fully set forth in the parties’ two prior discovery appeals (see, 133 AD2d 920, 151 AD2d 804). Plaintiff sought to have defendants held in contempt of court and defendants cross-moved for the imposition of severe sanctions upon plaintiff resulting from continuing disputes over discovery procedures. Supreme Court concluded that supervised disclosure was the only practical solution (CPLR 3104). On September 5, 1989 plaintiff unsuccessfully moved for "reargument and reconsideration”.
There can be no appeal from the denial of a motion to reargue (Five Riverside Dr. Towers Corp. v Chenango, Ltd., 1ll AD2d 1025, 1026). Moreover, the order for a Referee to supervise discovery in view of the continuing problems was much more reasonable than the drastic relief sought by both parties.
Appeal dismissed, without costs. Mahoney, P. J., Casey, Weiss, Mercure and Harvey, JJ., concur.